IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 12, 2008

                                     No. 07-60802                     Charles R. Fulbruge III
                                 Cons. w/ No. 08-60140                        Clerk


CEYRELIA LADNER

                                                  Plaintiff-Appellee
v.

HANCOCK MEDICAL CENTER

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:05-CV-333


Before REAVLEY, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Hancock Medical Center (Hancock) appeals following a jury verdict in
favor of Ceyrelia Ladner on Ladner’s claim under the Family Medical Leave Act
(FMLA), 29 U.S.C. § 2601, et seq. Hancock also appeals from the district court’s
award of attorneys’ fees to Ladner. For the following reasons, we AFFIRM.
       1.    Hancock argues that the evidence was insufficient to show that
       Ladner’s son Stanton was incapacitated due to a serious health condition


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 07-60802
                       Cons. w/ No. 08-60140

on September 15, 2004, and that the evidence was also insufficient to show
that it had notice of any such serious health condition. Ladner informed
Hancock on September 14, 2004, that Stanton, who has chronic asthma,
had an asthma attack the previous day. Ladner said that her son was sick
and was wheezing. She testified that her son’s attacks usually require
treatment for several days afterward. Ladner was therefore concerned
about reporting for hurricane “lockdown” duty scheduled for the next day.
She offered to bring Stanton with her to work, but Hancock would not
allow it. Although Stanton attended school on September 14, he had to
take his inhaler with him, and his teachers, who were aware of Stanton’s
condition, were given instructions to be sure Stanton used the inhaler at
the prescribed time.     Ladner testified that during the subsequent
evacuation Stanton continued vomiting and had another asthma attack.
Although Hancock vigorously contested Ladner’s testimony and whether
Stanton’s condition constituted a serious health condition, it was the jury’s
province to evaluate the credibility of witnesses and weigh the evidence.
See Laxton v. Gap Inc., 333 F.3d 572, 585 (5th Cir. 2003). The evidence
here was sufficient to show that Stanton was incapacitated on September
15 and was unable to perform his regular daily activities, thereby
requiring care from Ladner. See 29 U.S.C. § 2612(a)(1)(C); 29 C.F.R.
§ 825.114(a)(2)(iii). The evidence was also sufficient for the jury to find
that Ladner gave adequate notice of the need to be absent from work to
Hancock, which had been aware of Stanton’s chronic condition since the
time that it hired Ladner. See Manuel v. Westlake Polymers Corp., 66 F.3d
758, 764 (5th Cir. 1995) (sufficiency of notice is determined by “whether
the information imparted to the employer is sufficient to reasonably




                                  2
                           No. 07-60802
                       Cons. w/ No. 08-60140

apprise it of the employee’s request to take time off for a serious health
condition”); 29 C.F.R. § 825.208(a)(1).
2. Hancock also argues that the district court erroneously refused its
request to instruct the jury on the definition of “incapacity.” Hancock
concedes that the court correctly instructed the jury on the definition of a
“serious health condition,” however, and we conclude that the jury
instructions as a whole did not mislead the jury and do not create
“substantial and ineradicable doubt whether the jury has been properly
guided in its deliberations.” Pierce v. Ramsey Winch Co., 753 F.2d 416,
425 (5th Cir. 1985) (internal quotation marks and citation omitted).
3. Hancock next challenges the award of backpay to Ladner, contending
that there was insufficient evidence to support the award because
Ladner’s annual earnings were higher after her employment with Hancock
was terminated. The FMLA permits an employee to recover wages lost as
a result of a violation of the Act.       29 U.S.C. § 2617(a)(1)(A).   After
reviewing the record, including Ladner’s testimony and her W-2 income
forms, we conclude that there was sufficient evidence that Ladner suffered
damages, and we decline to disturb the jury’s award.
4. Finally, Hancock argues that the district court erroneously awarded
Ladner her attorneys’ fees, asserting that the court erred in its
determination of the reasonableness of the hours claimed by Ladner’s two
attorneys.   Hancock makes no argument contesting the hourly rate
determined by the district court. The record shows that the district court
considered the relevant factors and reduced the claimed hours of Attorney
Eaton by 60% and reduced the claimed hours of Attorney Persons by two-
thirds. We find that the district court’s determination of the number of
hours is not clearly erroneous, and we see no abuse of discretion in the fee


                                  3
                              No. 07-60802
                          Cons. w/ No. 08-60140

    award. See La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 324, 329 (5th
    Cir. 1995).
AFFIRMED.




                                    4